DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 9/27/21 have been entered. Claims 1 and 19 have been amended. Claim 2 has been cancelled. This leaves claims 1, and 3-20 currently pending and active.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0255260), in view of Ishikawa et al. (“A Tough, Thermally Conductive Silicon Carbide Composite with High Strength up to 1600°C in Air”), in view of Spitsberg et al. (US 2003/0003328), and in view of Kulkarni et al. (US 2009/0017260).
Regarding claims 1, 3, 4, 6, 7, and 10-20, Lee teaches a turbine blade (Lee para 3) with a substrate of a ceramic matrix composite (Lee para 25-28) of silica carbide as the matrix and reinforcement (Lee para 27), the substrate has a plurality of irregularities (hills/valleys) (Lee figs 1, 3, and 5, item 16; para 08, 0030). A first coating layer (Lee fig 7, item 92; para 75-76) may comprise mullite and at least one rare earth silicate, rare earth oxide, alumina, boron oxide, alkali metal oxide, silicon, BSAS, BAS, SAS, CAS, MAS, or LAS (Lee para 76). These are the same materials that Lee previously discusses as being either a TBC or EBC in paragraphs 35 and 36. It 92 an EBC or TBC, layer 92 may still be considered either of a TBC or EBC. An additional EBC or TBC coating 94 may be directly on the layer 92 (Lee para 78), forming the second coating. Finally, Lee teaches that a third layer may be present directly on the second layer (Lee para 70], item 72) so as to provide any additional desired properties (Lee para 70); where the third coating layer can comprise mullite (aluminum silicate) or rare earth silicates (Lee para 70-71).
Lee further teaches that layer  92 has a variable thickness, where the surface contacting the protrusions/depressions of the substrate while the opposing surface 96 is substantially smooth (Lee para 77; fig 7, items 92, 96), thus the layer has a non-uniform coating thickness such that the thickness is greater in the valleys than over the plurality of hills.
Lee is silent with respect to the ceramic matrix composite is a SiC-SiC material with a volume fraction of 90% or more SiC-based fibers, bond coat layer being applied by sol-gel, that the second (TBC) layer is porous with a porosity of from 10-70%, and that the third layer is formed at least partially within the pores of the second layer to a depth of less than 70% the thickness of the second layer.
Lee and Ishikawa are related in the field of SiC-SiC composites. Ishikawa teaches that a volume fraction of approximately 100% SiC fibers allows for a very thin interfacial carbon layer such that inter-fiber failures are fibrous, yielding non-linear fracture behavior and high fracture energy compared to monolithic ceramic materials and further improved oxidation resistance up use-temperatures of 1600°C in air (Ishikawa page 1296, col 1, col 3). It would be obvious to one of ordinary skill in the art to modify the SiC reinforcement phase of Lee to be the ~100% volume fraction fibers of Ishikawa because this would provide the ceramic composite of Lee with  
Lee in view of Ishikawa and Spitsberg are related in the field of TBC coating systems. Lee teaches that the bond coat can be applied via plasma spray, sputter or similar (Lee para 65). Spitsberg teaches that it is known to use plasma spray, sputtering, and sol-gel to lay down a bond coating layer directly against the substrate (Spitsberg para 20), thus treating them as functional equivalents. It would therefore be obvious to one of ordinary skill in the art to therefore select sol-gel as the application method as it is both known and a functional equivalent. Further, this is a product-by-process limitation, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Lee in view of Ishikawa in view of Spitsberg remains silent to the second layer being porous and that the third layer is formed at least partially within the pores of the second layer to a depth of less than 70% the thickness of the second layer.
Lee in view of Ishikawa in view of Spitsberg and Kulkarni are related in the field of ceramic thermal barrier coatings. Kulkarni teaches a multilayer TBC similar to Lee. Kulkarni Kulkarni para 27), where the coating may have a porosity of about 5-20% (Kulkarni para 27), where the porosity may be a gradient with less dense material near the substrate and more dense further away from the substrate (Kulkarni para 27, 32) and vertical gaps extending 50-67% through the porous layer (Kulkarni para 38), which may be considered to further increasing the porosity. The pores at the surface would be expected to have different shapes and sizes extending below the surface. Kulkarni further teaches applying an additional coating over the porous layer (analogous to the claimed third layer) which coats the vertical gaps, and may thus be considered to coat at least some of the pore walls of the second coating layer, from surface to a depth of 50-67% the thickness of the layer, without filling the gap (Kulkarni para 32, 38; fig 3A-C). Finally, Kulkarni teaches that the combination of the porous layer, the vertical gaps, and the additional coating on the surface of the porous layer together provide the benefits of reducing spalling of lower layers due to temperature differentials, while the porous layer is inhibited from densification and interlaminer failure by the outer layer (Kulkarni para 27).
It would be obvious to one of ordinary skill in the art to further modify the protective layers of Lee in view of Ishikawa in view of Spitsberg to provide the second layer with 5-20% porosity and vertical gaps which are then coated with an outer layer as taught by Kulkarni because this would provide the protective coating of Lee in view of Spitsberg with the benefits of reduced spalling of lower layers due to temperature differentials, while the porous layer is inhibited from densification and interlaminer failure by the outer layer (Kulkarni para 27). It is further noted that the third coating layer filling some pores to a depth of 50-67% would provide a porosity gradient in the porous layer with pores at the surface, with different shapes and sizes 
Regarding claim 5, Lee in view of Spitsberg and Kulkarni teaches the multilayer protective coating as above for claim 1. Lee further teaches that the first coating layer has a thickness variation of from 2-5 mils (Lee para 77).
Regarding claim 8, Lee in view of Spitsberg and Kulkarni teaches the multilayer protective coating as above for claim 1. Lee further teaches the TBC coating has a thickness of from about 1 mil to 20 mils (Lee para 37). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Lee overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As persuasively argued by Applicant, the porosity gradient in claim 9 is the opposite the porosity gradient taught by the prior arts of record.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 9/27/21, with respect to claim 9 have been fully considered and are persuasive.  The 103 rejection of claim 9 has been withdrawn.
Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, inasmuch as Applicant’s arguments may still apply to the previous references, they are addressed below.
Applicant argues on pages 6-7 that Lee does not teach an explicit embodiment where the second layer is a thermal barrier coating, but only presents TBC as an option relative to an EBC. The Examiner notes that a teaching of alternates, by necessity, means that the element(s) presented in alternate are explicitly described in the text of the reference as equal embodiments.
Applicant argues on page 7 that Spitsberg does not overcome the deficiencies of Lee due to Spitsberg having reasons to not utilize sol-gel for layer formation, as well as acknowledging that sol-gel may be used for layer formation. 
The Examiner respectfully disagrees. “Nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960) and "A given course of action often has simultaneous advantages and disadvantages,  and this does not necessarily obviate motivation to combine." See Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 at n. 8 Fed. Cir, 2000) (The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and  In re Young, 927 F.2d 388, 591 (Wed. Cir. 1991). Therefore, even if a disclosure presents alternates, and even that some alternates may be less preferred, that does not obviate that the less preferred alternates are still taught.
Applicant argues on pages 7-8 that the Kulkarni reference does not remedy the alleged deficiencies of Lee, specifically that Kulkarni’s, pores are “gaps in the surface coating” and not “gaps within the surface coating.” It is not clear what Applicant is attempting to argue here. There does not appear to be a clear structural difference for Applicant’s contrasting use of ‘in’ and ‘within’ as both Applicant’s and Kulkarni’s layers have pores, which may be exposed, and are coated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent /Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781
1/11/22                                                                                                                                                                                       

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781